Certiorari dismissed, June 5, 2006

                           UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 06-6050



In re:   RAPHAEL MENDEZ,




                                                      Petitioner,



                On Petition for a Writ of Mandamus
                         (5:91-HC-350-BR)


Submitted: February 16, 2006             Decided: February 23, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Raphael Mendez, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Raphael Mendez petitions for a writ of mandamus. He seeks

an order compelling the district court to expedite the date of his

scheduled competency hearing and to have him appear in person

rather than by video conferencing.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.   See In re First Fed. Sav. &

Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).   Further, mandamus

is a drastic remedy and should only be used in extraordinary

circumstances.   See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

          Because there is no indication Mendez has a clear right

to the requested relief, we deny his petition.        Accordingly,

although we grant leave to proceed in forma pauperis, we deny the

petition for writ of mandamus.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                   PETITION DENIED




                              - 2 -